Citation Nr: 1127879	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome (CTS) of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to March 1993.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board issued a decision in this case in March 2010 that denied entitlement to service connection for CTS of the right hand.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2010 Joint Motion for Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the March 2010 Board decision that denied the Veteran's claim for service connection for CTS of the right hand, finding that the Board (1) failed in its duty to assist in relying on inadequate VA examinations, and (2) failed to provide an adequate statement of reasons and bases in that it did not discuss whether the Veteran had established continuity of symptomatology.  

Therefore, the Board's decision of March 8, 2010 failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the March 8 2010, decision of the Board which denied the Veteran's claim for service connection for CTS of the right hand must be vacated, and a new decision regarding those issues is entered below as if the March 2010 Board decision had never been issued.  Accordingly, the March 8, 2010, decision of the Board is vacated.


REMAND

The December 2010 JMR took issue with the March 2010 Board decision for two reasons.

First, the JMR notes that the Board relied on findings presented in two July 2009 VA examinations.  However, these examinations and the opinions proffered therein did not address or reconcile substantial information of record which tended to support the Veteran's claim, including significant clinical findings dated in 1995.  The 1995 clinical finding is in the form of a nerve conduction study which indicated results compatible with suspicious right carpal tunnel syndrome.  In addition, neither examination report shows that the examiners addressed the Veteran's lay statements of symptoms of CTS existing since 1986.  

The Court has held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.159(c) (4) (2010); 

Second, the JRM notes that the Board's statement of reasons or bases was inadequate in that it failed to discuss whether the Veteran had established continuity of symtomatology for his right hand CTR.  

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, supra; Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Notwithstanding, the provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage, supra.  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a), including to assess the credibility of lay evidence before it.  See, Buchanan, supra (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In addition, the Veteran testified in June 2008 at his local RO before a Veterans Law Judge who has since retired.  The Veteran must be given an opportunity to testify before a Veterans Law Judge who will participate in the decision concerning his claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Veteran and inform him that the Veterans Law Judge before whom he testified in June 2008 has retired.  Offer him the opportunity to testify before a Veterans Law Judge who will participate in this decision.  If he chooses to have another hearing before the Board, take all appropriate action.

2.  Whether or not the Veteran responds to #1, the RO should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed CTS of the right hand since 2008 and 2009.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already of record, to include any updated VA treatment records.  

3.  For #2 above, also request that the Veteran provide any such records he may have in his possession.  The RO should document all actions taken to obtain the identified records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).

4.  The RO should schedule the Veteran for a VA examination by the appropriate professionals to determine the nature, extent, and etiology of his claimed CTS of the right hand.  

The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should diagnose any and all right hand and arm pathology, setting forth all examination findings.

The examiner must provide the following opinions:  

a) Is it at least as likely as not that any diagnosed disability of the right hand and arm, to include CTS, had its onset during active service, or is in any other way the result of the Veteran's active service.  
b) In the alternative, is it at least as likely as not that any diagnosed disability of the right hand and arm, to include CTS, is in any other way the result of active service, to include aggravation of any right hand and arm pathology by the service-connected left hand and arm pathology?

A complete rationale for all conclusions reached in the examination report must be provided.  The examiner must address and reconcile all relevant evidence, favorable and unfavorable.  Specifically, the examiner must address the January 1995 clinical results and the Veteran's evidence of continuity of symptomatology from 1986.  Regarding the latter, the examiner is asked to carefully review the Veteran's testimony before the Board dated in June 2008, as well as to other statements of record, and state that such review has been made.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence and legal authority.

7.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


